Name: Commission Regulation (EEC) No 3042/91 of 17 October 1991 modifying Regulation (EEC) No 3905/90 fixing, for the 1991 fishing year, the annual import quotas for the products subjects to the rules for the application by Spain of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 No L 288/20 Official Journal of the European Communities 18 . 10 . 91 COMMISSION REGULATION (EEC) No 3042/91 of 17 October 1991 modifying Regulation (EEC) No 3905/90 fixing, for the 1991 fishing year, the annual import quotas for the products subjects to the rules for the application by Spain of quantitative restrictions on fishery products HAS ADOPTED THIS REGULATION : Article 1 In the table of the Annex to Regulation (EEC) No 3905/90 the figures for frozen hake of the genus Merluc ­ cius spp., falling within CN codes 0303 78 10 and 0304 90 47, and for frozen fillets of hake of the genus Merluccius spp., falling within CN code 0304 20 57, are hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 (3) of Regulation (EEC) No 360/86 provides for the possibility of revising during the course of the year the quantity of the quotas, as well as their quarterly instalments, as laid down in Commission Regu ­ lation (EEC) No 3905/90 (3) ; Whereas Spain as made a request for an increase of 8 000 tonnes in the quota level for frozen hake of the genus Merluccius spp., and of 6 000 tonnes in the quota level for frozen fillets of hake of the genus Merluccius spp., for the 1991 fishing year ; whereas it is therefore necessary to modify the quotas level in question as well as their quar ­ terly instalments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery products, Annual quota of import Quarterly instalments 1 2 3 4 '46 000 18 000 9 500 3 000 9 500 3 000 9 500 3 000 17 500 9 000' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1991 . For the Commission Manuel MARlN Vice-President (') OJ No L 43, 20. 2. 1986, p. 8 . (2) OJ No L 371 , 31 . 12. 1986, p. 9 . (3) OJ No L 371 , 31 . 12. 1990, p. 31 .